Citation Nr: 0834130	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-17 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis (PTB), minimal.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
ulcers.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
malaria.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter in Law


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to March 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006 and October 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.

In July 2008, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no medical evidence linking the veteran's 
currently diagnosed pulmonary tuberculosis to the veteran's 
active military service.

2.  In an October 2002 decision, the RO denied the veteran's 
claims of entitlement to service connection for malaria and 
ulcers.  The veteran was notified of this decision and of his 
appellate rights in October 2002 but did not file an appeal.

3.  The evidence received since the October 2002 rating 
decision does not raise a reasonable possibility of 
substantiating the claims of entitlement to service 
connection for malaria and/or ulcers.




CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis was not incurred in or aggravated 
by active military service, nor may such be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  The October 2002 RO decision that denied service 
connection for malaria and ulcers is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§  3.104(a), 20.302, 20.1103 
(2007).

3.  New and material evidence has not been submitted to 
reopen the claims for service connection for malaria and/or 
ulcers.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2006 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.

In regard to the veteran's applications to reopen claims of 
entitlement to service connection for malaria and ulcers, the 
claimant must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In this case, the notice letter provided to the 
appellant in March 2006 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that the 
veteran's claim of entitlement to service connection for 
pulmonary tuberculosis and applications to reopen claims of 
entitlement to service connection for malaria and ulcers are 
being denied and hence no rating or effective date will be 
assigned with respect to the claimed conditions.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment records from Southern Ilocos Sur District Hospital, 
dated in February 2003; Holy Family Hospital, dated in 
February 2006; Dr. A.Q., dated in February 2006; Dr. F.H., 
dated in May 2006; Dr. J.Q., dated February to March 2007; 
and Dr. E.J., dated in August 2007, and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.   

The Board notes that the veteran was not afforded VA 
Compensation and Pension (C&P) medical examinations in 
conjunction with his claims.  In determining whether the duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, in regard to the veteran's claim of entitlement 
to service connection for pulmonary tuberculosis, there is no 
evidence of the veteran having been diagnosed with or treated 
for pulmonary tuberculosis while in service, there is no 
credible evidence of continuity of symptomatolgy since 
service regarding pulmonary tuberculosis, and, while Dr. J.Q. 
has indicated that malaria and pulmonary tuberculosis can 
coexist and have similar symptoms, there is no indication 
that the veteran's current pulmonary tuberculosis is related 
to his active duty service.  As such, the Board finds that a 
VA C&P examination is unnecessary for adjudication of this 
issue.

In regard to the veteran's applications to reopen claims of 
entitlement to service connection for malaria and ulcers, 
VA's responsibility extends to requesting evidence from any 
new source identified by the claimant, and if that evidence 
is then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  VA does not have a duty to 
provide a VA medical opinion if the claim is not reopened.  
See 38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  
Therefore, as the Board is denying the veteran's applications 
to reopen, the VA has no duty to provide an exam for either 
claimed conditions.

The appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Applications to Reopen the Claims of Service Connection

In an October 2002 rating decision, the RO denied service 
connection for malaria and ulcer disabilities on the basis 
that there was no evidence of a current diagnosis of malaria 
or ulcer disabilities.  The veteran was notified of the 
decision and of his appellate rights in October 2002.  At the 
time of the October 2002 rating decision there was no medical 
evidence of record and it was noted that the veteran's 
service medical records were unavailable.

The veteran did not file an appeal of the October 2002 rating 
decision and it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).  In cases such as this, where the claim is 
filed on or after August 29, 2001, under 38 C.F.R. § 
3.156(a), evidence is considered "new" if it was not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received subsequent to the October 2002 RO 
rating decision includes private treatment records from the 
Southern Ilocos Sur District Hospital, dated in February 
2003; Holy Family Hospital, dated in February 2006; Dr. A.Q., 
dated in February 2006; Dr. F.H., dated in May 2006; and Dr. 
E.J., dated in August 2007.  Also of record subsequent to the 
October 2002 RO rating decision are medical opinion notes of 
Dr. J.Q., dated in February and March 2007.  The treatment 
records reveal that the veteran was treated for pneumonia and 
a non-healing foot wound subsequent to the October 2002 
rating decision.

The records do not reveal any current diagnosis of malaria or 
ulcer condition.  The medical opinion notes of Dr. J.Q. 
indicate that it is possible for malaria and pulmonary 
tuberculosis to coexist and that it is possible that the 
veteran suffered from an acute stress peptic ulcer while in 
service related to war time activities.  These statements do 
not provide a current diagnosis of either disability.  In 
addition, the Board notes that the statements of Dr. J.Q. are 
too speculative to establish the required nexus to service 
for either disability.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006); see also Bloom v. West, 12 Vet.App. 185, 
187 (1999) (speculative medical opinion cannot establish in-
service medical nexus to service); Obert v. Brown, 5 Vet.App. 
30, 33 (1993) (suggesting that a doctor's opinion, expressed 
in terms of may, was too speculative, on its own, to 
establish a well-grounded claim); Tirpak v. Derwinski, 2 
Vet.App. 609, 610-11 (1992) (holding that a doctor's opinion 
that the veteran's service-connected condition "may or may 
not" have contributed to his cause of death was inadequate 
nexus evidence to well ground the claim).

In light of the evidence, the Board finds that new and 
material evidence to reopen the claims of entitlement to 
service connection for malaria and ulcer, has not been 
received, and that reopening the claims of entitlement to 
service connection for malaria and/or ulcers is not 
warranted.  The Board notes that there is no medical evidence 
of record revealing that the veteran has a current diagnosis 
of malaria or of an ulcer at any time during the appeal 
period.  As noted above, Dr. J.Q. indicated that it was 
possible that the veteran suffered from acute stress peptic 
ulcer during service.  Also, Dr. J.Q. stated that malaria and 
tuberculosis may coexist.  However, Dr. J.Q. did not indicate 
that the veteran currently suffered from either an ulcer or 
malaria.  In addition, the veteran, in his testimony before 
the undersigned Veterans Law Judge, indicated that he did not 
have any current malaria or ulcer condition.  Accordingly, 
the veteran's applications to reopen claims of entitlement to 
service connection for malaria and ulcers are denied.

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

III. Service Connection

The veteran seeks entitlement to service connection for 
pulmonary tuberculosis, minimal.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service incurrence will be presumed 
for tuberculosis if manifest to a degree of 10 percent or 
more within three years after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In February 2006 the veteran was treated by Southern Ilocos 
Sur District Hospital and Holy Family Hospital for pneumonia.  
Later in February 2006, the veteran was examined by Dr. A.Q. 
who noted that the veteran did not have a history of 
pulmonary tuberculosis.  

In private medical opinion notes dated in February and March 
2007, Dr. J.Q. stated that it is possible that the veteran's 
pneumonia was due to pulmonary tuberculosis or that pulmonary 
tuberculosis may have been misdiagnosed as pneumonia.  Dr. 
J.Q. also indicated that malaria and pulmonary tuberculosis 
can coexist, that malaria and pulmonary tuberculosis symptoms 
are similar, and that the veteran's training, in close 
quarters with other soldiers is highly suspicious for 
transmission of pulmonary tuberculosis as close contact with 
others leads to higher rates of transmission.  Dr. J.Q. 
indicated that the veteran's reported symptoms are more 
indicative of pulmonary tuberculosis than malaria.  However, 
Dr. J.Q. also stated that the veteran may have suffered from 
malaria alone.

In a medical certificate dated in August 2007, the veteran 
was diagnosed with pulmonary tuberculosis.

The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  As noted above, in this case, the medical 
evidence does not show the presence of pulmonary tuberculosis 
until more than fifty years after separation from service.  
This is significant evidence against the claim.

In light of the evidence, the Board finds that entitlement to 
service connection for pulmonary tuberculosis, minimal, is 
not warranted.  There is no record or indication that the 
veteran suffered from pulmonary tuberculosis in service and 
the veteran was not diagnosed with pulmonary tuberculosis 
until more than fifty years after separation from service.  
There is no evidence associating the veteran's current 
pulmonary tuberculosis with the veteran's active service.  
While Dr. J.Q. has reported that malaria and pulmonary 
tuberculosis may coexist and that the symptomatology may be 
similar, and that the veteran's symptoms are more indicative 
of pulmonary tuberculosis than malaria, he stated that the 
veteran may have suffered from malaria alone.  Dr. J.Q. does 
not provide an opinion on whether the veteran's pulmonary 
tuberculosis is related to his active duty or to any service-
connected condition.  In addition, Dr. J.Q. reported that the 
veteran did not have a history of pulmonary tuberculosis.  
Lastly, there is no evidence of any treatment for pulmonary 
tuberculosis within three years of separation from service 
and, therefore, service incurrence may not be presumed.  
Accordingly, the veteran's claim of entitlement to service 
connection for pulmonary tuberculosis must be denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against entitlement to service connection 
for pulmonary tuberculosis, minimal, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for pulmonary tuberculosis, 
minimal, is denied.

New and material evidence having not been received, the 
request to reopen a claim of entitlement to service 
connection for malaria is denied.

New and material evidence having not been received, the 
request to reopen a claim of entitlement to service 
connection for ulcers is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


